Citation Nr: 1047816	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  06-28 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and anxiety, to include as 
secondary to chronic fatigue syndrome and service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

In a February 2010 decision, the Board denied the Veteran's 
claims of entitlement to service connection for chronic fatigue 
syndrome and an acquired psychiatric disorder.  The Veteran 
appealed this decision to the United States Court of Appeals for 
Veterans Claims (Court).  Based on an August 2010 Joint Motion 
for Remand (Joint Motion), the Court remanded this appeal in 
August 2010 for development in compliance with the Joint Motion.  
The appeal is remanded to the RO.


VACATUR

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or her 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, 
the Court remanded the Board's decision with respect to the 
claims of entitlement to service connection for chronic fatigue 
syndrome and for an acquired psychiatric disorder, on the basis 
that VA had not satisfied the duty to assist with regard to 
obtaining the Veteran's Army National Guard records.  Therefore, 
the Board finds that its decision of February 12, 2010 failed to 
provide the Veteran due process under the law.  Accordingly, in 
order to prevent prejudice to the Veteran, the parts of the 
February 12, 2010 decision of the Board that denied entitlement 
to service connection for chronic fatigue syndrome and for an 
acquired psychiatric disorder must be vacated, and a new decision 
will be entered as if those parts of the February 12, 2010 
decision by the Board had never been issued.




ORDER

The parts of the February 12, 2010 decision of the Board that 
denied entitlement to service connection for chronic fatigue 
syndrome and an acquired psychiatric disorder are vacated.


REMAND

As noted in the Introduction above, the Court's August 2010 order 
remanded the claims of entitlement to service connection for 
chronic fatigue syndrome and for an acquired psychiatric disorder 
to the Board for readjudication consistent with the August 2010 
Joint Motion.  The Joint Motion stated that readjudication of the 
claims was required because VA had not satisfied the duty to 
assist with regard to obtaining the Veteran's Army National Guard 
records for her period of service between October 1977 and 
October 1978.  As the Veteran alleges evidence of record which 
relates the Veteran's chronic fatigue syndrome symptoms to this 
period of time, these records are material to the claim.  
Accordingly, an attempt must be made to obtain the Veteran's 
complete Army National Guard records.  See 38 C.F.R. § 3.195(c) 
(2010).

With regard to the Veteran's acquired psychiatric disorder claim, 
the Veteran claims that this disorder is secondary to her chronic 
fatigue syndrome, as well as her service-connected disabilities.  
Accordingly, the Veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder is "inextricably 
intertwined" with her claim of entitlement to service connection 
for chronic fatigue syndrome and it must be remanded, pending the 
determination of that issue.  Holland v. Brown, 6 Vet. App. 443 
(1994)

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the National Personnel 
Records Center and all other appropriate 
sources, to obtain the Veteran's complete 
records from her entire period of service 
in the Army National Guard.  All attempts 
to secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts to obtain the Veteran's 
complete Army National Guard records, such 
records cannot be obtained, the Veteran 
must be notified and (a) the specific 
records that cannot be obtained must be 
identified; (b) the efforts that were made 
to obtain those records must be explained; 
(c) any further action to be taken by VA 
with respect to the claims must be noted; 
and (d) the Veteran must be informed that 
she is ultimately responsible for 
providing the evidence.  The Veteran and 
her representative must then be given an 
opportunity to respond.

2.	Following any additional development the 
RO feels is necessary following the 
completion of the above action, the RO 
must readjudicate the claims and, 
thereafter, if any claim on appeal remains 
denied, the Veteran and her representative 
must be provided a supplemental statement 
of the case.  After the Veteran and her 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


